NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                             FOR THE NINTH CIRCUIT                            APR 12 2013

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

HANG VENG; SAMBATH CHEM,                         No. 08-74689

              Petitioners,                       Agency Nos.        A095-195-263
                                                                    A095-195-264
  v.

ERIC H. HOLDER, Jr., Attorney General,           MEMORANDUM*

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted April 10, 2013**
                                Pasadena, California

Before: TALLMAN and M. SMITH, Circuit Judges, and ROSENTHAL, District
Judge.***

       Hang Veng and his spouse, Sambeth Chem, petition for review from the

BIA’s denial of asylum, withholding of removal and relief under the Convention

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
            The Honorable Lee H. Rosenthal, United States District Judge for the
Southern District of Texas, sitting by designation.
Against Torture (“CAT”).1 They sought relief on the basis of Veng’s political

opinion and related association with an armed insurgent organization. We have

jurisdiction under 8 U.S.C. § 1252. We review factual findings for substantial

evidence. Khan v. Holder, 584 F.3d 773, 776 (9th Cir. 2009). We deny the

petition for review.

      Substantial evidence supports the BIA’s finding that Veng “engaged in a

terrorist activity” within the meaning of 8 U.S.C. § 1182(a)(3)(B)(i)(I) by

“gather[ing] information” and providing “material support.” See 8 U.S.C. §§

1182(a)(3)(B)(iv)(III), (VI). An alien who has engaged in a terrorist activity is

ineligible for asylum. 8 U.S.C. §§ 1158(b)(2)(A)(v), 1227(a)(4)(B).

      Additionally, substantial evidence supports the agency’s finding that there

are reasonable grounds to believe that he poses a security threat to the United

States, making him ineligible for withholding of removal pursuant to 8 U.S.C.

§1231 (b)(3)(B)(iv). Furthermore, because a subsection of that statute2 applies,




      1
          Chem seeks review as the derivative beneficiary of Veng’s claim and did
not file a separate application. Therefore, our denial of Veng’s petition necessarily
forecloses the potential for relief on her claim.
      2
       Known interchangeably as 8 U.S.C. § 1231 (b)(3)(B) and INA §
241(b)(3)(B).
                                          2
denial of withholding of removal under CAT is required. 8 C.F.R. §

1208.16(d)(2).

      Finally, substantial evidence also supports the BIA’s determination that

Veng failed to show that even as a former member of an insurgent organization, he

is “more likely than not” to be tortured if removed to the designated country. See 8

C.F.R. § 1208.17(a). Thus, Veng is also ineligible for deferral of removal under

CAT. Id.; Haile v. Holder, 658 F.3d 1122, 1130–31 (9th Cir. 2011).

      PETITION FOR REVIEW DENIED.




                                         3